DETAILED ACTION 
The present application, filed on 6/17/2019 is being examined under the AIA  first inventor to file provisions. 

The following is a final Office Action in response to Applicant’s amendments filed on 8/11/2021. 
a.  Claims 1, 3-4, 8, 10-12, 15, 17-18 are amended
b.  Claims 2, 6, 9, 13, 16, 20 are cancelled 

Overall, Claims 1, 3-5, 7-8, 10-12, 14-15, 17-19 are pending and have been considered below.  


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-8, 10-12, 14-15, 17-19 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 8 and Claim 15 and the therefrom dependent claims are directed respectively to a computer implemented method, to a system and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 8, 15) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: receiving a request for content; determining one or more content experiments; determine one content variation to be provided to the computing device. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing content based on experimentation. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: generating a snippet; generating a hash value of the snippet; transmitting the hash value to a caching server. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the snippet. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. memory; processing device are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: generating a snippet; generating a hash value of the snippet; transmitting the hash value to a caching server. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the snippet. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: memory; processing device. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, 

Dependent Claim 4 (which is repeated in Claims 11, 18) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving information; comparting information; identifying content. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data” “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 5 (which is repeated in Claims 12, 19) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: evaluating targeting criteria; determining content experiments; assigning content experiments to be provided. These limitation have been analyzed as part of Step 2A Prong One and found to be part of the identified abstract idea. 

Dependent Claims 3, 7 (which are repeated in Claims 10, 17, 14 respectively) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the targeting criteria; the request. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig6 and [0038]-[0044], including among others: processing device; main memory; static memory; network interface device; network; video display; alpha-numeric input; cursor control device; signal generation device; data storage device. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1, 3-5, 7-8, 10-12, 14-15, 17-19 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112(a)
Written Description (New Matter)
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the relevant portion of 35 U.S.C. §132(a):
No amendment shall introduce new matter into the disclosure of the invention.

Claims 1, 3-5, 7-8, 10-12, 14-15, 17-19 are rejected under 35 U.S.C. 112(a), for failing to comply with the written description requirement. MPEP 2163.06 stipulates – If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) – written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claims 1, 8, 15 have been amended by Applicant to include the limitation “wherein the snippet comprises code executable by the computing device to perform the one or more content variations.”  The limitation has no support in the specification, drawings or initial set of claims. The specification discloses at [0029] “The snippet generation logic 150A may contain instructions that, when executed by processing device 152, cause the edge node 150 to perform the functions described herein with respect to FIG. LA. In one embodiment, the web data file 151B may store one or multiple (i.e., a plurality of) experiment records that each describe a content experiment and/or variations of content items (also referred to as content variations), as configured by the variation testing system.” The specification does not disclose that the snippet comprises code. 

The reference is provided for the purpose of compact prosecution. The remainder of the claims are rejected by virtue of dependency.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

1, 3-5, 7-8, 10-12, 14-15, 17-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, by using optional language.  

Regarding Claims 1, 8, 15 – The limitation “wherein the snippet comprises code executable by the computing device to perform the one or more content variations” in Claims 1, 8, 15 is not executable, because “snippet” is “a small part, piece or thing,” which excludes executable code (see Merriam-Webster Dictionary at Snippet | Definition of Snippet by Merriam-Webster). This renders the claims indefinite.  Therefore, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because the applicant does not point out how a snippet can execute code. 

The reference is provided for the purpose of compact prosecution. The remainder of the claims are rejected by virtue of dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.     

Claims 1, 8, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kolam (US 9,401,949), in view of Adams (US 2016/0218881), in further view of Bakar (US 9,379,932), in further view of Brill et al (US 2016/0063568).  
Regarding Claims 1, 8, 15 – Kolam discloses: A method comprising:  
receiving, from a computing device, a request for content hosted by a content provider device; {see at least fig5, rc502, (49)/[9:12-37] request for content is received}    
generating, by a processing device, …, the hash value identifying the … to be provided to the computing device, and storing the hash value; and {see at least fig7, rc706, (77)-(78)/[16:48-17:15] generating and storing hash values for each version; fig7, rc708, (77)-(78)/[16:48-17:15] the updated, hashed version is presented to a computing device; (70)/[15:4-30] id stored in server; fig6, rc602, (67)-(68)/[14:21-44] content id is cached, i.e. stored (this means that hash values to identify content variations are first stored and then provided to a computing device, as recited by claim 1)}
transmitting the hash value to a caching server {see at least (70)/[15:4-30] id (reads on hash value) dynamically requested and received} and to storage of a computing device …  {see at least (70)/[15:4-30] id (reads on hash value) stored in computer}

Kolam does not disclose, however, Adams discloses: 
	… the computing device as a cookie having a cookie value, {see at least fig9D, rc985, [0086] Code section 930 includes code to generate a hash value based on the verification domain strings and the session cookie when the image resource is received and/or generated, and to provide the generated hash value as a cookie to host device 220. (the hashed value is provided to the computing device as a cookie)}   
	… cookie value … {see at least [0086] has value as a cookie} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kolam to include the elements of Adams.  One would have been motivated to do so, in order to provide the content version to the computer device in a safe mode.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kolam evidently discloses proving the right content based on a request.  Adams is merely relied upon to illustrate the functionality of transmitting the hash value as a cookie in the same or similar context.  As best understood by Examiner, since both proving the right content based on a request, as well as transmitting the hash value as a cookie are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kolam, as well as Adams would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kolam / Adams.

Kolam, Adams does not disclose, however, Bakar discloses:
generating a snippet of the one or more content variations {see at least (35)/[7:60-8:42] content associated with a snippet.}    
wherein the snippet comprises code executable by the computing device to perform the one or more content variations {see at least (20)/[3:45-4:12] snippet of the show (reads on content variation)}   
	… a hash value of the snippet … {see at least (20)/[3:45-4:12] hash value of the snippet
	… snippet … {see at least (35)/[7:60-8:42] content associated with a snippet} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kolam, Adams to include the elements of Bakar.  One would have been motivated to do so, in order to exclude content irrelevant to the computing device.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kolam, Adams evidently discloses proving the right content based on a request.  Bakar is merely relied upon to illustrate the functionality of content variation snippet in the same or similar context.  As best understood by Examiner, since both proving the right content based on a request, as well as content variation snippet are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kolam, Adams, as well as Bakar would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kolam, Adams / Bakar.

Kolam, Adams, Bakar does not disclose, however, Brill discloses:
determining, based on the requested content and targeting criteria to determine eligibility, one or more content experiments that the computing device is eligible to receive from a set of content experiments; {see at least [0030] selecting based on targeting criteria and requests} 
determining, for each content experiment, one or more content variations to be provided to the computing device; {see at least [0030] content to be presented to user} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kolam, Adams, Bakar to include the elements of Brill.  One would have been motivated to do so, in order to select the right content variation.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kolam, Adams, Bakar evidently discloses proving the right content based on a request.  Brill is merely relied upon to illustrate the functionality of targeting criteria for content variations in the same or similar context.  As best understood by Examiner, since both proving the right content based on a request, as well as targeting criteria for content variations are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kolam, Adams, Bakar, as well as Brill would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kolam, Adams, Bakar / Brill. 


Claims 3-4, 7, 10-11, 14, 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kolam (US 9,401,949), in view of Adams (US 2016/0218881), in further view of Bakar (US 9,379,932), in further view of Brill et al (US 2016/0063568), in further view of Kikuchi et al (US 2011/0179075).  
Regarding Claims 3, 10, 17 – Kolam, Adams, Bakar, Brill discloses the limitations of Claims 1, 8, 15. Kolam, Adams, Bakar, Brill does not disclose, however, Kikuchi discloses:  
	wherein the targeting criteria includes one or more of: a computing device type, a source the request originated from, cookies on the computing device, query parameters in the request. geographic location of the computing device, a language of the computing device, a URL, a uniform resource identifier, a header, a flag or an internet protocol (IP) address. {see at least [0080] The user information can be acquired from the user management server 120 as information including the access authority at a user's private level, a domain level, and an open domain level, which are referred to by a user ID of the user after log-on; fig2, rc208, [0048] user authentication, user ID}     

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kolam, Adams, Bakar, Brill to include the elements of Kikuchi.  One would have been motivated to do so, in order to select the right content variation.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kolam, Adams, Bakar, Brill evidently discloses proving the right content based on a request.  Kikuchi is merely relied upon to illustrate the functionality of targeting criteria in the same or similar context.  As best understood by Examiner, since both proving the right content based on a request, as well as targeting criteria are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kolam, Adams, Bakar, Brill, as well as Kikuchi would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kolam, Adams, Bakar, Brill / Kikuchi.

Regarding Claims 4, 11, 18 – Kolam, Adams, Bakar, Brill discloses the limitations of Claims 1, 8, 17. Kolam, Adams, Bakar, Brill does not disclose, however, Kikuchi discloses: wherein determining, based on the requested content and targeting criteria, one or more content experiments that the computing device is eligible to receive comprises: 
receiving information from the computing device, wherein the information indicates characteristics of one or more of the request, the computing device, a user of the computing device, an application running on the computing device, or information stored on the computing device; {see at least [0080] The user information can be acquired from the user management server 120 as information including the access authority at a user's private level, a domain level, and an open domain level, which are referred to by a user ID of the user after log-on; fig2, rc208, [0048] user authentication, user ID}    
comparing the information to the targeting criteria for each of the set of content variations; and {see at least fig7, rcS703, [0082] access authority (reads on targeting criteria)}   
identifying one or more of the set of content variations having targeting criteria that match the information.  {see at least fig7, rcS704, [0083]-[0084] At Step S704 if it is judged as a cache hit (yes), the processing proceeds to Step S705, where cache contents corresponding to the hash value is read from the cache memory to acquire a search result, and at Step S706 the acquired contents are sent to the search result creation unit 214 to create a search result, which is sent to the originator of the search request via the network 108, thus ending a series of transactions at Step S712.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kolam, Adams, Bakar, Brill to include the elements of Kikuchi.  One would have been motivated to do so, in order to select the right content variation.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kolam, Adams, Bakar, Brill evidently discloses proving the right content based on a request.  Kikuchi is merely relied upon to illustrate the functionality of targeting criteria in the same or similar context.  As best understood by Examiner, since both proving the right content based on a request, as well as targeting criteria are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kolam, Adams, Bakar, Brill, as well as Kikuchi would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kolam, Adams, Bakar, Brill / Kikuchi.

Regarding Claims 7, 14 – Kolam, Adams, Bakar, Brill discloses the limitations of Claims 1, 8. Kolam, Adams, Bakar, Brill does not disclose, however, Kikuchi discloses:  
	wherein the request is received at an edge node.  {see at least fig1, rc110, rc120, [0035]-[0036] access search server, user management server (reads on edge node, beads on the edge node definition in the specification at [0028]}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kolam, Adams, Bakar, Brill to include the elements of Kikuchi.  One would have been motivated to do so, in order to be able to provide content in a network as well.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kolam, Adams, Bakar, Brill evidently discloses proving the right content based on a request.  Kikuchi is merely relied upon to illustrate the functionality of an edge node in the same or similar context.  As best understood by Examiner, since both proving the right content based on a request, as well as an edge node are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kolam, Adams, Bakar, Brill, as well as Kikuchi would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kolam, Adams, Bakar, Brill / Kikuchi.


Claims 5, 12, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kolam (US 9,401,949), in view of Adams (US 2016/0218881), in further view of Bakar (US 9,379,932), in further view of Brill et al (US 2016/0063568), in further view of Kikuchi et al (US 2011/0179075), in further view of Zarn (US 2015/0339330), in further view of Michaeli et al (US 2019/0066151).  
Regarding Claims 5, 12, 19 – Kolam, Adams, Bakar, Brill discloses the limitations of Claims 1, 8, 15. Kolam, Adams, Bakar, Brill does not disclose, however, Kikuchi discloses:  wherein determining the one or more content variations comprises: 
evaluating targeting criteria for each of a set of content variations for the requested content; {see at least Fig7, rcS702, [0080] At Step S702, user's access authority is acquired as user information from the user management server 120. The user information can be acquired from the user management server 120 as information including the access authority at a user's private level, a domain level, and an open domain level, which are referred to by a user ID of the user after log-on.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kolam, Adams, Bakar, Brill to include the elements of Kikuchi.  One would have been motivated to do so, in order to provide the best content.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kolam, Adams, Bakar, Brill evidently discloses proving the right content based on a request.  Kikuchi is merely relied upon to illustrate the functionality of targeting criteria in the same or similar context.  As best understood by Examiner, since both proving the right content based on a request, as well as targeting criteria are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kolam, Adams, Bakar, Brill, as well as Kikuchi would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kolam, Adams, Bakar, Brill / Kikuchi.

Kolam, Adams, Bakar, Brill, Kikuchi does not disclose, however, Zarn further discloses:  
determining one or more content experiments that the computing device is eligible for from a set of content experiments; and {see at least [0047]-[0048] experiments may proceed in chronological order; country of origin is eligible (reads on computing device is eligible)}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kolam, Adams, Bakar, Brill, Kikuchi to include the elements of Zarn.  One would have been motivated to do so, in order to provide the best content.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kolam, Adams, Bakar, Brill, Kikuchi evidently discloses proving the right content based on a request.  Zarn is merely relied upon to illustrate the functionality of determining content experiments in the same or similar context.  As best understood by Examiner, since both proving the right content based on a request, as well as determining content experiments are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kolam, Adams, Bakar, Brill, Kikuchi, as well as Zarn would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kolam, Adams, Bakar, Brill, Kikuchi / Zarn.

Kolam, Adams, Bakar, Brill, Kikuchi, Zarn does not disclose, however, Michaeli discloses: 
assigning, for each content experiment for which the computing device is eligible, one or more content experiment variations to be provided to the computing device randomly.  {see at least [0089] The assignment of the content variations may be based on a baseline set of decision rules (also referred to herein as a Level 0 recommendation) in which the assignment is performed according to a random distribution that assigns one content variation from two or more content variations (e.g., a control content and one or more variations of the control content) to a target entity, independently of the features of the target entity, i.e., based on zero target features (e.g., 30% of target entities assigned to variation A and 70% to variation B). Alternatively or additionally, the assignment is based on a set of decision rules (e.g., received from a user using an interface) which define one or more common features of the target entity (e.g., 40% of male target entities to variation A, and 60% of female target entities to variation B).}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kolam, Adams, Bakar, Brill, Kikuchi, Zarn to include the elements of Michaeli.  One would have been motivated to do so, in order to give content variations that do not qualify for an experiment also a chance to take part in the experiment.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kolam, Adams, Bakar, Brill, Kikuchi, Zarn evidently discloses caching the content variation and the content hash value together on a cache server.  Michaeli is merely relied upon to illustrate the functionality of providing content variations randomly in the same or similar context.  As best understood by Examiner, since both caching the content variation and the content hash value together on a cache server, as well as providing content variations randomly are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kolam, Adams, Bakar, Brill, Kikuchi, Zarn, as well as Michaeli would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kolam, Adams, Bakar, Brill, Kikuchi, Zarn / Michaeli.  


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant is of the opinion that the prior art fails to teach Applicant’s invention. Examiner respectfully disagrees.


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits remarks and arguments geared toward the amendments. Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. Regardless, Brill discloses 

determining, based on the requested content and targeting criteria to determine eligibility, one or more content experiments that the computing device is eligible to receive from a set of content experiments; {see at least [0030] selecting based on targeting criteria and requests} 
determining, for each content experiment, one or more content variations to be provided to the computing device; {see at least [0030] content to be presented to user} 

Therefore, Brill discloses the claim limitations. 

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622